51 F.3d 272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Martin L. HOLLOMAN, Plaintiff-Appellant,v.OHIO DEPARTMENT OF REHABILITATION AND CORRECTIONS, et al.,Defendants-Appellees.
No. 94-3798.
United States Court of Appeals, Sixth Circuit.
April 5, 1995.

1
Before:  JONES and SILER, Circuit Judges;  and WISEMAN, District Judge.*

ORDER

2
Martin L. Holloman appeals a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Holloman filed his complaint in the district court alleging that the Correctional Medical Center had no law library in operation when Ohio began housing inmates there and that he experienced difficulties obtaining legal materials as a result.  Plaintiff named the defendant Ohio Department of Rehabilitation and Corrections and several correctional personnel in unspecified capacities and sought only injunctive relief.  Defendants moved to dismiss the complaint, and plaintiff responded in opposition.  The district court granted defendants' motion and dismissed the complaint.  Thereafter, the district court granted plaintiff leave to proceed in forma pauperis on appeal.


4
Upon consideration, the judgment of the district court is affirmed for the reasons stated by the district court in its order filed on July 13, 1994.  Essentially, plaintiff did not allege that his right to access to the courts was hampered in a constitutionally significant way by defendants' alleged failure to provide inmates access to legal materials.  See Walker v. Mintzes, 771 F.2d 920, 932 (6th Cir.1985).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, United States District Judge for the Middle District of Tennessee, sitting by designation